                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

GREAT AMERICAN INSURANCE CO.,

      Plaintiff,

v.                                                     Case No. 8:19-cv-3170-TPB-JSS

CRAIG MUELLER,

      Defendant.
________________________________/

                   ORDER GRANTING PLAINTIFF’S MOTION
                    FOR PARTIAL SUMMARY JUDGMENT

      This matter is before the Court on “Plaintiff’s Motion for Partial Summary

Judgment and Incorporated Memorandum of Law,” filed on January 4, 2021. (Doc.

24). On January 22, 2021, Defendant filed his response in opposition. (Doc. 28).

After being directed by the Court, the parties submitted supplemental memoranda

to address the affirmative defenses raised in this case. (Docs. 29; 32; 34; 35). Upon

review of the motion, response, supplemental memoranda, court file, and record, the

Court finds as follows:

                                     Background1

      The facts here are largely undisputed. Plaintiff Great American Insurance

Company insures Vandernoord Partners LLP, the owner of Regatta Pointe Marina

(“RPM”) located in Palmetto, Florida. Pro se Defendant Craig Mueller is the owner

of the M/V Mojave Moon – a 78-foot Pacemaker yacht.



1The Court construes the facts and evidence in the light most favorable to the nonmoving
party for the purpose of ruling on the motion for summary judgment.
                                       Page 1 of 12
      In September 2017, Defendant contacted the Harbormaster of RPM to ask

about reserving a space in the marina. At that time, Defendant inquired as to the

depth of the channel to confirm his ability to get his vessel with an 8 ½ foot draft to

the marina. The Harbormaster indicated the channel was a minimum of 10 feet

deep, and that the draft on the vessel would have no problem getting through the

channel. At around the same time, Captain Gravolet, the captain of the M/V

Mojave Moon, called RPM separately to inquire about the depth of the channel, and

he was given the same information. On October 1, 2017, during the transport of the

vessel by Captain Gravolet, the M/V Movaje Moon ran aground. The vessel had to

be removed by a marine tow and was required to be taken to the closest marina,

which was RPM.

      There is some disagreement as to the formation of the written agreement

that was eventually signed by Defendant. Viewing the facts in light most favorable

to Defendant, as the nonmoving party, RPM requested that Defendant sign the Slip

Agreement on October 2, 2017, but he did not want to do so because of the

misrepresentation concerning the depth of the channel and subsequent grounding of

his vessel. According to Defendant, he did not intend to keep the vessel at RPM any

longer than a month. However, Captain Gravolet while originally at the marina

was unable to remain onboard the vessel. Defendant claims that, after several

heated conversations with Dockmaster Paul Van Ryn, Van Ryn threatened that if

Defendant refused to sign the Slip Agreement, RPM would tow his vessel out of the

marina and abandon it in the river channel. Defendant then signed the agreement



                                      Page 2 of 12
on November 8, 2017.2 Among other things, the agreement contract required

Defendant to keep his boat in safe condition and contained an indemnity provision

requiring Defendant to pay for any damages in connection with the use of the

marina and slip.

      On December 15, 2017, fuel began spilling out of Defendant’s vessel and into

the marina. The diesel fuel spread throughout the entire marina and surrounding

areas, and the amount of the spill was so serious that the United States Coast

Guard arrived on the scene to investigate. As a result of discharge, RPM was forced

to retain a contractor to mitigate the damages caused by the spill, resulting in

$95,907.42 in fees, costs, and incidental losses.3 Plaintiff has become subrogated to

all of its insured’s rights and interests to the extent of payments made to the

marina.

      On November 8, 2019, Plaintiff filed a three-count complaint against

Defendant in state court, alleging: (1) breach of contract, (2) negligence, and (3)

quantum meruit. Defendant removed the action on December 27, 2019. Plaintiff

now seeks summary judgment on its breach of contract claim.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary



2 The Slip Agreement lists a commencement date of October 2, 2017, and an expiration date
of September 30, 2018.
3 Although Plaintiff claims $97,675.04 in damages in the complaint, the motion for

summary judgment sets forth damages of $95,907.42.
                                       Page 3 of 12
judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

material fact will preclude summary judgment. Id.

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d

1256, 1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

      Where, the moving party will bear the burden of proof on an issue at trial,

demonstrating the absence of a genuine issue of material fact requires the

submission of credible evidence that, if not controverted at trial, would entitle the

moving party to a directed verdict on that issue. Fitzpatrick v. City of Atlanta, 2

F.3d 1112, 1115 (11th Cir. 1993). Only if the moving party meets that burden is the

nonmoving party required to produce evidence in opposition. Chanel, Inc. v. Italian

Activewear of Fla. Inc., 931 F.2d 1472, 1477 (11th Cir. 1991). Summary judgment

should be denied unless, on the record evidence presented, a reasonable jury could

not return a verdict for the nonmoving party. Id.; see also Fitzpatrick, 2 F.3d at

1115-16.



                                      Page 4 of 12
                                        Analysis

       Plaintiff seeks summary judgment on its breach of contract claim.4 Under

Florida law, “[t]he elements of a breach of contract action are (1) a valid contract; (2)

a material breach; and (3) damages.” Beck v. Lazard Freres & Co., LLC, 175 F.3d

913, 914 (11th Cir. 1999).

Valid Contract

       To establish the existence of a valid contract, Plaintiff has submitted a copy

of the written agreement signed by Defendant. (Doc. 24-1). Although Defendant

contends that Plaintiff has not identified the “source” of the copy of this agreement,

Defendant himself attached a copy of the same written contract to his own answer

and affirmative defenses. (Doc. 6-1). As such, there is no issue as to authenticity of

this written contract.

       Defendant sets forth several affirmative defenses, some of which challenge

the formation of the contract. These are discussed in more depth below, but the

Court ultimately concludes that Plaintiff has established the absence of any

genuine issue as to existence of a valid contract.

Material Breach

       Plaintiff alleges that Defendant materially breached the terms of the written

agreement by failing to pay for the costs of the oil spill at the marina. Plaintiff

specifically cites to several provisions of the contract that were breached –


4Defendant raises several evidentiary challenges to the exhibits attached to Plaintiff’s
motion for summary judgment. The Court notes that Exhibit 3 – an affidavit from
Dockmaster Paul Van Ryn – does not comply with 28 U.S.C. § 1746 as it does not include
the required declaration. The Court does not rely on this exhibit when ruling upon the
pending motion.
                                        Page 5 of 12
paragraph 12 (vessel/boat), paragraph 16 (indemnification), and paragraph 26 (boat

owner’s liability for damage to marina). The fact that a significant amount of diesel

fuel spilled overboard from the port side of Defendant’s vessel into the waters of the

marina while docked is undisputed. See (Doc. 24 at ¶ 1; Doc. 28 at 4). It is also

undisputed that Defendant has failed to pay the costs associated with cleaning up

the oil spill. (Doc. 24; 24-2; 28). As such, the Court finds that Plaintiff has

established a material breach of the Slip Agreement.

Damages

      Finally, to support its claim for damages, Plaintiff has provided an affidavit

from Joanne Marziano – an employee of Plaintiff – and the related invoices.

Although Defendant objects to this exhibit, the Court finds that the affidavit and

invoices are admissible and should be considered as part of the motion for summary

judgment. Even if Marziano was not the claims department representative that

handled the subrogation claim, she appears competent to testify to the expenses

paid by Great American based on the invoices and related business records.

      The affidavit and invoices constitute prima facie evidence that these expenses

were reasonable. See Travelers Cas. and Sur. Co. of Am. v. Grace & Naeem Uddin,

Inc., No. 08-61868-CIV, 2009 WL 6066973, at *2 (S.D. Fla. Dec. 1, 2009). As such,

the burden shifts to Defendant to demonstrate that the costs and expenses are

unreasonable. See id. It is not clear whether Defendant actually disputes the

amount of damages. However, even if he does, Defendant has not provided any

evidence to create a genuine dispute of material fact as to the amount of damages.

See Crawford-El v. Britton, 523 U.S. 574, 600 (1998) (nonmovant must go beyond

                                       Page 6 of 12
the pleadings and “identify affirmative evidence” that creates a genuine dispute of

material fact); Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (“[M]ere

conclusions and unsupported factual allegations are legally insufficient to defeat a

summary judgment motion.”). As such, the Court concludes that Plaintiff has met

its burden in establishing damages in the amount of $95,907.42.

Affirmative Defenses

       To defeat summary judgement, Defendant must support his affirmative

defenses with sufficient evidence to create a material issue of fact for trial. See

Harvey v. Lake Buena Vista, 568 F. Supp. 2d 1354, 1361-62 (M.D. Fla. 2008) (citing

Coleman v. Smith, 828 F.2d 714, 717 (11th Cir. 1987)) (“The mere assertion of an

affirmative defense on which [Defendant] has the burden, without supporting

evidence, is insufficient to withstand a motion for summary judgment.”). Upon

review, the Court finds the affirmative defenses raised by Defendant – comparative

negligence, intervening cause, fraudulent inducement, and duress – do not preclude

summary judgment.5

       Comparative Negligence

       In his second affirmative defense, Defendant asserts that the action is barred

due to the comparative negligence of Plaintiff’s insured, Vandernoord. Although

evidence of negligence by Plaintiff may be relevant to an argument that Plaintiff

failed to mitigate the damages arising from a breach of contract, it has no bearing

on whether Defendant breached the Slip Agreement. See Fed. Deposit Ins. Corp. v.



5 Inhis supplemental memorandum, Defendant withdraws his first affirmative defense
(standing) and sixth affirmative defense (prevailing party attorney’s fees). (Doc. 34 at 2; 4).
                                          Page 7 of 12
Kunzmann Appraisals, Inc., No. 12-CV-80525-RYSKAMP/HOPKINS, 2014 WL

12531543, at *3 (S.D. Fla. Feb. 11, 2014). Moreover, Defendant has failed to put

forth sufficient evidence as to Vandernoord’s comparative negligence in this case.

See Harvey, 568 F. Supp. 2d at 1361-62.

      In addition, even if Defendant had provided some evidence of comparative

negligence, the indemnity provision expressly provides that Defendant will

indemnify RPM for acts and omissions of “any person,” including negligence by

RPM and its employees. See (Doc. 24-1 at ¶ 12). The provision for Defendant’s

liability for damage to the marina expressly provides that damages may be

recovered even if they are “aggravated or incurred in whole or in part by the

negligence of RPM” and its employees and agents. See (Doc. 24-1 at ¶ 26). This

defense does not preclude summary judgment.

      Intervening Causes

      In his third affirmative defense, Defendant contends that the action is barred

because Plaintiff’s damages were caused by some intervening causes. Although not

identified in the affirmative defense, Defendant argues in the response in opposition

that these intervening causes are the Marina’s misrepresentation that the channel

was deeper than it was and Marina’s failure to keep the dock in a safe condition.

However, an intervening cause is “an independent cause which intervenes between

the original wrongful act or omission and the injury.” Sexton v. United States, 132

F. Supp. 2d 967, 975 n.5 (M.D. Fla. 2000). The misrepresentation of the channel

depth cannot be an intervening cause because it occurred before the contract was

entered into. Furthermore, Defendant has put forth no evidence to support his

                                     Page 8 of 12
contention that RPM’s failure to keep the dock in a safe condition caused the

damages resulting from the oil spill. Finally, the indemnity provision and provision

for liability for damage to the marina expressly provide that Defendant will be

responsible even where damage results from or is aggravated by the negligence of

RPM. Accordingly, this defense does not preclude summary judgment.

      Fraudulent Inducement

      In his fifth affirmative defense, Defendant contends that Plaintiff’s action is

barred because Vandernoord fraudulently induced Defendant into entering the

contract. In Florida, when a defendant invokes a fraud defense to a contract, “all

essential elements of the fraudulent conduct” must be satisfied. Guarantee Ins. Co.

v. Brand Mgmt. Serv., Inc., No. 12-61670-CIV, 2013 WL 6768641, at *4 (S.D. Fla.

Dec. 20, 2013) (quoting George Hunt, Inc. v. Wash-Bowl, Inc., 348 So. 2d 910, 912-13

(Fla. 2d DCA 1977)). To prove fraud in the inducement, Defendant must

demonstrate that (1) Plaintiff “misrepresented a material fact,” (2) Plaintiff “knew

or should have known that the statement was false,” (3) Plaintiff “intended that the

representation would induce Defendant[] to enter into the contract,” and (4)

Defendant was “injured by acting in justifiable reliance on the misrepresentation.”

Id. (citing Barnes v. Burger King Corp., 932 F. Supp. 1420, 1425 (S.D. Fla. 1996)).

      Defendant claims RPM made a false statement regarding the depth of the

channel, and that he relied on that statement to his detriment. However, at the

time he signed the Slip Agreement, Defendant already knew about the depth of the

channel; he therefore could not have relied upon this representation or have been

injured in any way by acting in reliance on this representation at the time he

                                     Page 9 of 12
entered into the Slip Agreement. This defense does not preclude summary

judgment.

      Duress

      In his response in opposition, Defendant raises a new affirmative defense for

the first time – duress. Defendant argues he signed the agreement under duress

because (1) RPM threatened to tow the vessel if he did not sign the agreement, and

(2) he had no way to move the boat because its captain was injured at the time.

      Under Florida law, “[t]o demonstrate duress, a party must show (1) that one

side involuntarily accepted the terms of another, (2) that circumstances permitted

no other alternative, and (3) that said circumstances were the result of coercive acts

of the opposite party.” Berman v. Kafka, 518 Fed. App’x 783, 785 (11th Cir. 2013)

(quoting Woodruff v. TRG–Harbour House, Ltd., 967 So.2d 248, 250 (Fla. 3d DCA

2007). To constitute legal duress, “the act of the party compelling the unwilful

obedience of another must be unlawful or wrong.” Id. at *6 (quoting Corporacion

Peruana de Aeropuertos y Aviacion Comercial v. Boy, 180 So. 2d 503, 505 (Fla. 3d

DCA 1965)). If a party has a legal right to do something, it cannot constitute duress

to threaten to perform that action. Id. (citing City of Miami v. Kory, 394 So. 2d 494,

498 (Fla. 1st DCA 1981)).

      Here, RPM would be within its legal rights to remove the vessel had

Defendant not signed the Slip Agreement. Moreover, Defendant’s subjective belief

that he had no other option but to sign the Slip Agreement, without any evidence of




                                     Page 10 of 12
wrongdoing, does not provide justification to invalidate the Slip Agreement.6 See id.

Accordingly, this affirmative defense does not preclude summary judgment.

                                        Conclusion

       Plaintiff has submitted sufficient evidence to support its breach of contract

claim, and the affirmative defenses do not preclude summary judgment. As such,

based on undisputed material facts, the Court concludes that Plaintiff is entitled to

summary judgment on Count I of the complaint.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

    (1) “Plaintiff’s Motion for Partial Summary Judgment and Incorporated

       Memorandum of Law” (Doc. 24) is hereby GRANTED to the extent that

       summary judgment shall be entered in favor of Plaintiff Great American

       Insurance Co., and against Defendant Craig Mueller, on Count I of the

       complaint, in the amount of $95,907.42.

    (2) The Court will enter a final judgment once all claims have been resolved.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 30th day of

April, 2021.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE



6This belief is clearly subjective – for example, even if Captain Gravolet was injured,
Defendant could have hired a new captain to remove the vessel from the marina.
                                        Page 11 of 12
Page 12 of 12
